                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

DAVID J. MANNING, JR.                                      CIVIL ACTION NO. 19-0909

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

JERRY GOODWIN                                              MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that                    Petitioner David J. Manning

Jr.’s Petition for Writ of Habeas Corpus, [doc. # 1], is DENIED and DISMISSED WITH

PREJUDICE as time-barred under 28 U.S.C. § 2244(d).

       MONROE, LOUISIANA, this 13th day of September, 2019.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
